FILED
                             NOT FOR PUBLICATION                            APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAM HOUT,                                          No. 08-56380

               Plaintiff - Appellant,              D.C. No. 8:06-cv-00773-VBF-
                                                   RNB
  v.

THOMAS J. VILSACK,* Secretary,                     MEMORANDUM **
Department of Agriculture; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                         for the Central District of California
                   Valerie Baker Fairbank, District Judge, Presiding

                               Submitted April 5, 2010 ***


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

          *
             Thomas J. Vilsack is substituted for his predecessor, Edward T.
Schafer, as Secretary of Agriculture, pursuant to Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       ***   The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)
      Sam Hout appeals pro se from the district court’s judgment in his action

alleging discrimination, breach of contract, and tort claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Hensley v. United States, 531 F.3d
1052, 1056 (9th Cir. 2008); Vasquez v. County of Los Angeles, 349 F.3d 634, 639

(9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on the national origin

and age discrimination claims because Hout failed to raise a triable issue as to

whether the Department of Agriculture’s legitimate and nondiscriminatory reason

for not hiring him into a permanent position was pretext for discrimination. See

Leong v. Potter, 347 F.3d 1117, 1124-25 (9th Cir. 2003) (affirming summary

judgment on Title VII claims where the plaintiff did not raise a triable issue as to

whether the employer’s legitimate, nondiscriminatory reason for the adverse

employment action was pretext for discrimination); see also Wallis v. J.R. Simplot

Co., 26 F.3d 885, 888 (9th Cir. 1994) (stating that the standard for analyzing Title

VII discrimination claims applies to claims under the Age Discrimination in

Employment Act).

      The district court properly dismissed the nondiscrimination claims as time-

barred. See 28 U.S.C. § 2401.

      AFFIRMED.


                                           2                                    08-56380